The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 13 June 2022; which amends claims 4-6, 8, 17 and 18.  Claims 1-20 remain pending in this application.
In response to Applicant’s amendment and remarks (page 10 of the instant response), the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
Applicant argues that He et al. “disclose taking data points at multiple locations, but they do not disclose determining certain values at one location based on the data points at other locations.  In other words, cited portions of He et al. do not disclose interpolation - they merely disclose comparing datapoints to predetermined thresholds” (page 11 of the instant response).  This argument is not persuasive.  He et al. specifically asserts that “a reference point is set in the courtyard, and the sensing device collects data at the reference point, and the control device uses the data of the reference point and adopts a preset algorithm to calculate the estimated data of other areas” (para[0008]), “the control device uses the data of the reference point and adopts a preset algorithm to calculate the speculation of other irrigation areas” (para[0009]), “the data of the standard position changes in real time, and the control device … can calculate the data of non-standard positions in the courtyard in real time through the mathematical algorithm” (para[0110]).  Thus, He et al. does teach “determining certain values at one location” (i.e.; calculate estimated data of other areas/non-standard positions) “based on the data points at other locations” (i.e.; using the collected data at the reference point/standard position), contrary to Applicant’s interpretation of the reference.
Applicant further argues that Examiner’s assertion of Official Notice was improper, because the Official Notice is supposedly “effectively asserting that taking the difference, or interpolation, of these specific metrics is well-known or common knowledge to estimate soil water depletion at a different location” (spanning pages 11-12 of the instant response).  This argument is not persuasive, since this interpretation of Examiner’s use of Official Notice is error.  At no point did Examiner assert that “taking the difference, or interpolation, of these specific metrics is well-known or common knowledge to estimate soil water depletion at a different location,” as argued by Applicant.  The “interpolation” (i.e.; estimating) of irrigation metrics at a particular location based upon data sensed at another location was asserted by Examiner as being taught by He et al. (as addressed in paragraph 3a, above).  Official Notice was taken only in regards to the type of irrigation metrics/sensed data used.  In this regard, the instantly claimed types of irrigation metrics/sensed irrigation-related data are ubiquitous and well-known types of irrigation metrics/sensed irrigation-related data.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to substitute these types of irrigation metrics/sensed irrigation-related data for the data sensed/used in the system of He et al., since use of such data is well-known to increase the accuracy and efficiency of irrigation systems.
Examiner further notes that Applicant has not traversed this specific aspect of Examiner’s assertion of Official Notice; namely, that precipitation amounts and evapotranspiration values of crops are ubiquitous, well-known types of irrigation metrics/sensed irrigation-related data.  Hence, this common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
Applicant further argues that “Mewes do not teach or suggest calculating as estimated soil water depletion at the second location based, at least in part, on the soil water depletion at the first location, the difference in irrigation amounts at the first location and the second location, the difference in precipitation amounts at the first location and the second location, and the difference in evapotranspiration amounts at the firs location and the second location, as generally recited in independent claims 1 and 11” (spanning pages 12-13 of the instant response, emphasis added by Applicant).  This argument is not persuasive.  Firstly, Mewes was not cited in the rejection of independent claims 1 and 11, but was only referenced in the rejection of claims 3, 4 and 15-20.  Hence, this argument is not relevant to independent claims 1 and11.  Secondly, in relation to claims 3, 4 and 15-20, Mewes was not asserted as teaching this aspect of the claim language.  As addressed in paragraphs 3a-b, above, He et al. is relied upon for teaching the “interpolation” (i.e.; estimating) of irrigation metrics at a particular location based upon data sensed at another location.  Mewes was only cited for teaching that the relationship between root depth and various indicators of plant maturity was known in the art (see paragraph 9 of the previous Office action, mailed 16 March 2022, in reference to claim 3).
Examiner notes that Applicant has not traversed Examiner’s assertion of Official Notice, taken in relation to claim 3 (paragraph 9 of the previous Office action, mailed 16 March 2022).  Hence, this common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
As per the remainder of the claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
 Accordingly, claims 1, 2, 5-7 and 9-14 stand rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/ 133625, by reference to the previously-provided machine language translation).
As per claim 1, He et al. teaches the instantly claimed computer-implemented method of controlling operations of an irrigation system (para[0004, 0019, 0044, 0083-0084, 0115], control center/microprocessor controls irrigation sprinklers/watering devices), the computer-implemented method comprising:
determining, via a control system, a soil water depletion at a first location (para[0004, 0018, 0078, 0099, 0114], soil moisture) based on soil data captured via a sensor (para[0008, 0114], sensing device);
determining, via the control system, a difference in irrigation amounts (para[0094-0095], irrigation amounts tracked as sensing data) at the first location and a second location (para[0034-0036], soil conditions sensed at first and second points; para[0037], compare sensing data from first and second points); …
calculating an estimated soil water depletion at the second location based, at least in part, on the soil water depletion at the first location, the difference in irrigation amounts at the first location and the second location, the difference in precipitation amounts at the first location and the second location, and the difference in evapotranspiration values of crops at the first location and the second location (para[0008-0009, 0023, 0037, 0064, 0091, 0110], a mathematical control algorithm uses the relative relationship between the sensing points, and the associated sensing data from those points, to calculate the irrigation needs at the first and second sensing points, and additional areas/positions); and
directing, via the control system, the irrigation system to apply an amount of water at the second location based, at least in part, on the estimated soil water depletion at the second location (para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions).  Similarly applies to claim 11.
However, although He et al. specifies basing irrigation control upon a plurality of types of sensed data (para[0078]), and further specifies sensed “climate parameters” (para[0094, 0103]), He et al. does not specifically provide for the instantly claimed use of precipitation amounts and evapotranspiration values of crops.  In this regard, Examiner took Official Notice that such values are well-known types of “climate parameters,” and are well-known to be used in irrigation control (see, for example, references listed in the cited art paragraph of the previous Office action, mailed 16 March 2022).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such values as the “climate parameters” of He et al., since they are well-known to increase the accuracy and efficiency of irrigation systems.  Similarly applies to claim 6.
As per claim 2, He et al. teaches the instantly claimed receiving, via the control system, the soil data from the sensor, wherein the soil data comprises a percentage of available water at the first location (para [0004, 0018, 0078, 0099, 0114], soil moisture).  Although He et al. does not specify representing the soil moisture as a percentage of available water, such claim language is not patentably distinguishing, since the instant claims do not actually utilize this percentage value, and since it is well-known in the computer arts to represent numerical values in multiple well-known mathematical formats.  Similarly applies to claim 13.
As per claim 5, He et al. teaches that the instantly claimed step of determining the difference in irrigation amounts includes receiving from a database, via the control system, a first amount of irrigation depth applied at the first location during a time interval and a second amount of irrigation depth applied at the second location during the time interval (para[0094-0095], irrigation amounts tracked, including how much/how long to irrigate).
As per claim 7, He et al. does not teach that the instantly claimed first effective precipitation and the second effective precipitation account for soil surface runoff.  However, Examiner takes Official Notice that taking runoff into account was well-known in the irrigation art (see, for example, references listed in the cited art paragraphs, below).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a characteristic in the system of He et al., since it is well-known to increase the accuracy and efficiency of irrigation systems.
As per claim 9, He et al. teaches the instantly claimed storing, via the control system, the estimated soil water depletion in a database (para[0083, 0096]; microprocessor/database, inherently store data).
As per claim 10, He et al. teaches the instantly claimed receiving from the database, via the control system, the estimated soil water depletion and determining a new estimated soil water depletion based, at least in part, on the estimated soil water depletion, since the system of He et al. performs continuously/periodically, as is well-known in the irrigation art.
As per claim 11, He et al. teaches the instantly claimed irrigation system comprising: a plurality of mobile support towers configured to move across a field, one or more of the support towers having a motor; a fluid-carrying conduit supported above the field by the mobile towers; water emitters coupled with the fluid-carrying conduit; at least one valve for controlling flow of fluids through the water emitters; a sensor configured to capture soil data at a first location in the field (para[0034, 0085-0088], including a mobile platform); and a control system configured to perform the instantly claimed steps/operations, similarly as provided for above with regard to claim 1.
 As per claim 12, He et al. teaches that the instantly claimed control system is configured to control operation of the motor and/or the valve to apply an amount of water at the first location based, at least in part, on the soil water depletion at the first location (para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions; para[0085-0088], irrigation heads/valves).
As per claim 14, although He et al. teaches Applicant’s invention substantially as instantly claimed, He et al., and further teaches the use of a plurality of well-known types of sensors (para[0078], He et al. does not specifically provide that the instantly claimed sensor comprises at least one of a time-domain reflectometry probe, a frequency-domain reflectometry sensor, a coaxial impedance dielectric reflectometry sensor, a gypsum block sensor, a neutron probe, or a gravimetric probe.  In this regard, Examiner took Official Notice that these sensors are well-known and ubiquitous in the art, and it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize these sensors in the system of He et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3-4, 15-17, 19 and 20 stand rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/133625), as applied to claims 1-2 above, further in view of Mewes et al. (US 9880537).
As per claim 3, although He et al. teaches Applicant’s invention substantially as instantly claimed, as provided for above, and further teaches the instantly claimed receiving from a database, via the control system, a first available [information] associated with a first soil type at the first location; and receiving from the database, via the control system, a first [information] associated with a first crop located at the first location (para[0020-0021, 0096, 0109]), He et al. does not specifically provide for the associated information being the instantly claimed water holding capacity associated with a first soil type nor root depth associated with a first crop.  However, Examiner took Official Notice that such characteristics are well-known, ubiquitous types of soil type data and crop type data, respectively.  As per the instantly claimed root depth being based, at least in part, on at least one of a number of days remaining until relative maturity of the first crop, a number of days since planting the first crop, or a current growing degree unit of the first crop, as instantly claimed, Applicant’s attention is directed at least to Mewes et al., which teaches that the relationship between root depth and various indicators of plant maturity were known in the art (claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the system of He et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claim 4.
Further as per claim 4, He et al. further teaches the instantly claimed determining an estimated percentage of available soil water at the second location based on, at least in part, the second available water holding capacity associated with the soil type at the second location, the root depth associated with the crop located at the second location, and the estimated soil water depletion, wherein the step of directing the irrigation system includes directing the irrigation system to apply the amount of water at the second location based, at least in part, on the estimated percentage of available soil water at the second location (para[0008-0009, 0023, 0037, 0064, 0091, 0110], a mathematical control algorithm uses the relative relationship between the sensing points, and the associated sensing data from those points, to calculate the irrigation needs at both the first and second sensing points; para[0004-0005, 0008-0009, 0023, 0033, 0045-0046, 0079, 0092], control instructions; para[0020-0021, 0096, 0109], calculations are further based upon soil type and plant type characteristics, as noted above).
As per claims 15-17, the claim limitations have been addressed above, with reference to claims 1-4.
As per claim 19, He et al. teaches the instantly claimed storing, via the control system, the estimated soil water depletion in the database (para[0083, 0096]; microprocessor/database, inherently store data).
As per claim 20, He et al. teaches the instantly claimed receiving from the database, via the control system, the estimated soil water depletion and determining a new estimated soil water depletion based, at least in part, on the estimated soil water depletion, since the system of He et al. performs continuously/periodically, as is well-known in the irrigation art.
Claim 8 stands rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/ 133625), as applied to claim 1 above, further in view of Groeneveld (US 2016/0055593). 
As per claim 8, although He et al. teaches Applicant’s invention substantially as instantly claimed, as provided for above, He et al. does not teach that the instantly claimed calculating includes receiving … a first capillary rise from groundwater table at the first location since the time interval and a second capillary rise from groundwater table at the second location since the time interval; and determining, via the control system, a difference between the first capillary rise from groundwater table and the second capillary rise from groundwater table.  In this regard, Groeneveld teaches that it was known in the art to utilize the capillary rise of groundwater to irrigate plants and for such capillary rise to affect irrigation systems (para[0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the system of He et al., since it was well-known to increase the efficiency of irrigation systems.
Claim 18 stands rejected under 35 U.S.C. §103, as being unpatentable over He et al. (WO 2017/ 133625) in view of Mewes et al. (US 9880537), as applied to claim 15 above, further in view of Groeneveld (US 2016/0055593).
As per claim 18, although the combination of He et al. and Mewes et al. teaches Applicant’s invention substantially as instantly claimed, as provided for above, neither He et al. nor Mewes et al. teach that the instantly claimed determining of estimated percentage of available soil water includes receiving … a first capillary rise from groundwater table at the first location during a time interval and a second capillary rise from groundwater table at the second location during the time interval; determining, via the control system, a fourth difference between the first capillary rise from groundwater table and the second capillary rise from groundwater table; and determining, via the control system, the estimated percentage of available soil water at the second location based, at least in part, on the fourth difference.  In this regard, Groeneveld teaches that it was known in the art to utilize the capillary rise of groundwater to irrigate plants and for such capillary rise to affect irrigation systems (para[0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such characteristics in the combined system of He et al. and Mewes et al., since it was well-known to increase the efficiency of irrigation systems.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/26/22